Detailed Office Action
The communication dated 1/31/2022 has been entered and fully considered.
Claims 1, 4, 9, 11 have been amended.  Claims 2,3, and 10 have been canceled.  Claims 1, 4-9, and 11-15 are pending with claims 9 and 11-15 withdrawn from consideration.
Response to Arguments
Applicant argues that in the CAPAUNO reference that at best the voltage drops in the safety mode which does not necessarily mean that “the heater temperature also drops” because the accumulated heat affects temperature.  Applicant argues that CAPAUNO is silent about how the heater temperature changes between regulated and safety mode.
	The applicant’s arguments are not commensurate with the scope of the claim.  The applicant argues that the heater temperature also drops when in the restriction mode.  The claim does not claim dropping heater temperature.  The claim states that the temperature range is lower than if the smoking restriction was not satisfied (this can occur because the temperature increases when the smoking restriction is not satisfied).
	Now, CAPAUNO states that smoking restriction mode is entered if between puffs is less than 3 seconds [0026].  At 3 seconds the voltage would be 2.8 while anything over 3 seconds would be regulated mode at 3 volts.
	CAPAUNO states safety mode voltage will not cause an increase in temperature [0021].  However, increasing the voltage would cause an increase in temperature. The applicant cannot rely on accumulated heat because the difference in accumulated heat between 3 seconds and 3.0001 seconds (or whatever time is set to be the difference between modes) would be minimal. 
User waits 3.01 seconds before inhaling again -> regulated mode-> 3 volts 
User waits 2.99 seconds before inhaling again -> safety mode -> 2.8 volts
It is clear that a heater operating at 3 volts will have a higher temperature than a heater operating at 2.8 volts.
Further, there is no preset duration for the mode [Figure 2].  Therefore a user can continue puffing at said mode.  The 3.0 volts will heat at a faster rate than the 2.8 volts.
.
Applicant argues that PELEG does not allow any smoking when in restriction mode.  The applicant argues that the claim has been amended to state that the heater operates to still provide some smoke.
	There will be some aerosol generated because of accumulated heat until the heat has dissipated.  Furthermore, at room temperature when no heat is generated is still “a smaller amount” as claimed.
Additionally, PELEG has multiple teachings.  PELEG discloses that parameters can be adjusted based upon user patterns.  One such is temperature.  Therefore there is a mode with a high temperature and a mode with a lower temperature (an adjustment of temperature implies at least two temperature and therefore a higher and lower temperature) [0059].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0319440 CAPUANO, hereinafter CAPUANO.
As for claims 1 and 5, CAPAUNO discloses an aerosol generating device [abstract].  CAPAUNO discloses an airflow sensor which acts as an interface for receiving a smoking inhalation request (i.e. a puff) [Figure 6, 0019, 0023].  CAPAUNO discloses a controller (Programmable microcontroller) which determines a voltage based on a smoking inhalation request (a puff) [Figure 6].  The registers within the programmable microprocessor which store the time and number of puffs is a memory.  CAPAUNO discloses that when there are too many smoking inhalation requests (puffs) within a predetermined time period (which is a smoking restriction) the device goes into a safety mode [0021, claim 8].  CAPAUNO discloses a heater (heating coil in Atomizer) which receives power from a battery at various voltage from a battery as controlled by the controller (programmable microcontroller) [abstract, Figure 6].  When the smoking restriction is present the device goes into safety mode which limits the power to the heater [0021, Figure 2 lower voltage].
CAPAUNO discloses the controller when in smoking restriction mode lowers the voltage to the heater which lowers the temperature.  The voltage is set such that it is just hot enough to vaporize liquid to supply vapor but not enough to heat the device (therefore lower temperature).  According to CAPAUNO the smoke (vapor) volume is proportional to battery output voltage.  Therefore decreasing the voltage in safety mode decrease the vapor [0006].
As for claim 4, CAPAUNO discloses controlling to a specific temperature range after preheating (priming mode) in a regulated mode [Figure 2].  Each voltage will correspond to s specific temperature. CAPAUNO further discloses controlling to a specific temperature range [0028 and Figure 4].
As for claim 6, CAPAUNO determines the start and end of smoking with a timer unit which senses the puff using an airflow sensor [Figure 6].
Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0284192 PELEG et al., hereinafter PELEG.
As for claims 1 and 5, PELEG discloses an e-cigarette vaporizer with an atomizer (112) with heating element, memory (718), a controller, and a sensor (104) for detecting puffing [Figure 1, Figure 7, 0079]. PELEG discloses monitoring usage patterns/restrictions [0059]. A usage pattern includes the amount of times used in a day.   It can restrict use if the device is used more than 5 times in a day [0059].
PELEG discloses not allowing any smoking once the restriction mode is entered.  The temperature will therefore cool to room temperature which is lower than operation.  There will be some aerosol generated because of accumulated heat until the heat has dissipated.  Furthermore, at room temperature when no heat is generated is still “a smaller amount”
Alternatively, PELEG discloses that parameters can be adjusted based upon user patterns.  One such parameter is temperature.  Therefore there is a mode with a high temperature and a mode with a lower temperature (an adjustment of temperature implies at least two temperatures and therefore a higher and lower temperature) [0059].
Additionally, PELEG has multiple teachings.  PELEG discloses that parameters can be adjusted based upon user patterns.  One such is temperature.  Therefore there is a mode with a high temperature and a mode with a lower temperature (an adjustment of temperature implies at least two temperature and therefore a higher and lower temperature) [0059].
As for claim 7, PELEG discloses an LED light (lamp, 1108) [Figure 11].  It illuminates when the device is vaporizing and then dims when it is not.  Therefore when the device is restricted it will dim [0071].
As for claim 8, the usage restrictions can be set by the user via setup information from a smartphone which communicates wirelessly with the device [0060-0061, Figures 8 and 9].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748